                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                    CLEVELAND DIVISION

In re:                                                     Case No. 20-12236-JPS

         MATTHEW TYLER HALL                                Chapter 7
         HEATHER JOLENE HALL
                                                           Judge Jessica E. Price Smith
                 Debtor(s).

                      NOTICE OF TELEPHONIC MEETING OF CREDITORS

          PLEASE TAKE NOTICE that the Meeting of Creditors scheduled for June 8, 2020 (the

“Examination”) will not continue in person, rather the meeting will continue AS SCHEDULED via

telephonic means by calling into the conference line and entering the meeting code as follows:

                                   Dial-in Number:
                                                             +1 (877) 545-6907
                              Conference Identification:
                                                                  7435605


          Prior to the Examination, WILLIAM J. BALENA (“Counsel”) shall have either emailed to

Trustee or uploaded to the BlueStylus Portal: (1) a copy of the Debtor(s)’ photo identification; (2) proof of

the Debtor(s)’ social security number(s) (through a scan of an original social security card, W-2, Form 1099,

or other acceptable documentation); (3) statements for each of Debtor(s)’ depository and investment

accounts, including checking, savings, and money market accounts, mutual funds and brokerage accounts

for the time period that includes April 30, 2020. If the Debtor(s) and/or Counsel require an alternative date

or means for Examination, Counsel shall contact Trustee to make alternative arrangements.

                                                           Respectfully Submitted,

                                                           /s/ Kari B. Coniglio
                                                           Kari B. Coniglio (0081463)
                                                           Chapter 7 Trustee
                                                           200 Public Square, Suite 1400
                                                           Cleveland, OH 44114
                                                           Tel (216) 479-6167
                                                           Fax (216) 937-3766
                                                           kbconiglio@vorys.com




  20-12236-jps      Doc 14      FILED 06/23/20        ENTERED 06/23/20 13:47:52              Page 1 of 2
                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically transmitted on or about June 23,
2020 via this Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail
Notice List:

       U.S. Trustee
       William J. Balena, Counsel for Debtor(s)


                                                      /s/ Kari B. Coniglio
                                                      Kari B. Coniglio #0081463
                                                      Chapter 7 Trustee




 20-12236-jps      Doc 14     FILED 06/23/20       ENTERED 06/23/20 13:47:52            Page 2 of 2
